Title: To Thomas Jefferson from Joseph Wheaton, 23 April 1805
From: Wheaton, Joseph
To: Jefferson, Thomas


                  
                     Excellent Sir
                     
                     23. Apr. 1805
                  
                  The bearer Mr. Kimball, from Hanover New Hampshire, is very desirous to See the President, to have an oppertunity of a few moments—to State Some business of considerable importance to himself, (and as he Say’s beneficial to the country) his native defidence is Such as Seems to require Some Sort of introduction—he has no acquaintance in this place—if the President can offer him a few minutes it will be very gratefully recd. by him.
                  your faithful & obedient Servant
                  
                     Joseph Wheaton
                     
                  
               